DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention 1 (claims 1-16), species 2b (adaptive force-position control algorithm), 3a (pneumatic actuators), and 4a (position sensors comprise IMUs) in the reply filed on 12/13/21 is acknowledged.  Traversal of an election of species 1b is present, and found persuasive. The restriction requirement of species group 1 is herein withdrawn. Further, in light of the examination of prior art, the restriction requirement of species 4 is considered withdrawn. The remainder of the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 14, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/21.

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “a impaired hand” with improper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koltzi et al. (US 20190336381 A1) hereinafter known as Koltzi.
Regarding claim 1 Koltzi discloses a robotic mirror therapy system (abstract) for providing therapy to a user having an impaired hand (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented the system comprising:
a motion command glove (Figure 2 item 204) configured to be worn on a healthy hand of the user or another person (This is stated as an “intended use” of the claimed glove.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Koltzi was considered capable of performing the cited intended use of being worn on a healthy hand of some person (e.g. see Figure 2; [0007]), and comprising position sensors (Figure 2 item 209) configured to determine the position and orientation of the healthy hand and its fingers (this is likewise stated as a “functional limitation” of the position sensors (see explanation above). The sensors are understood capable of this: see Koltzi [0054]); 
a motion actuator glove (Figure 2 item 202) configured to be worn on the user’s impaired hand (this is stated as an “intended use” of the glove (see explanation above). The glove of Koltzi is understood to be capable of being worn on an impaired hand. See Figure 2 and also [0007]), the motion actuator glove comprising actuators (Figure 2 item 212; Figure 6 item 504) configured to actuate the impaired hand and its fingers (this is stated as a “functional limitation” of the actuators. See explanation above. See also Koltzi [0012]); and 
a control unit (Figure 2 item 216) configured to receive position data from the motion command glove and to control actuation of the actuators of the motion actuator glove such that the impaired hand mirrors the motion of the healthy hand (This is stated as a “functional limitation” of the control unit, which the control unit is understood to be capable of. See Koltzi [0012] and [0043]).
Regarding claim 4 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi discloses the position sensors comprise flex sensors (Figure 2 items 208, 209)
Regarding claim 5 Koltzi discloses the system of claim 4 substantially as is claimed,
wherein Koltzi further discloses the system comprises a bend sensor for each finger of the healthy hand (Figure 2 item 208, 209).
Regarding claim 6 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses the actuators are fluidic ([0053] pneumatic).
Regarding claim 7 Koltzi discloses the system of claim 6 substantially as is claimed,

Regarding claim 8 Koltzi discloses the system of claim 6 substantially as is claimed,
wherein Koltzi further discloses the control unit comprises a pneumatic system ([0053]) configured to alter a pressure of a drive fluid used to drive the fluidic actuators (this is stated as a “functional limitation” of the pneumatic system. See the explanation above, along with Koltzi [0053]), the pneumatic system including a pump ([0053] “pneumatic pump”), valves ([0053] solenoid valves), and pressure sensors ([0053] pressure sensors).
Regarding claim 10 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses the motion actuator glove further comprises position sensors (Figure 2 item 208) configured to determine the position and orientation of the impaired hand and its fingers (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0050]) and wherein data collected by the position sensors of the motion actuator glove is also provided to the control unit ([0010]; see also Figures 7-8 in which the position sensors determine orientation as well; see also Figure 2 and [0043] the sensors extend onto the back of the hand or palm and thus can determine the position/orientation of the hand in addition to the fingers).
Regarding claim 12 Koltzi discloses the system of claim 1 substantially as is claimed,
that controls operation of the control unit (this is stated as a “functional limitation” (see explanation above). See also Koltzi Abstract and [0058]).
Regarding claim 13 Koltzi discloses the system of claim 12 substantially as is claimed,
wherein Koltzi further discloses the robotic motion therapy program receives data collected by the two gloves ([0058]) and the program analyzes the data to determine how to control the actuators ([0058], [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi as is applied above in view of Gill (US 20180064563 A1).
Regarding claim 2 Koltzi discloses the system of claim 1 substantially as is claimed,
but is silent with regards to the position sensors comprising IMUs.
However, regarding claim 2 Gill teaches that control of hands/fingers via an actuator is known to incorporate IMUs (Abstract). Koltzi and Gill are involved in the same field of endeavor, namely the sensing of the position of fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Koltzi by including IMU sensors in 
Regarding claim 3 the Koltzi Gill Combination teaches the system of claim 2 substantially as is claimed,
wherein Koltzi further discloses the sensors extend across each segment of each finger of the healthy hand (Figure 2) in order to provide information about each segment of each finger,
further, Gill further teaches that the inclusion of more than one IMU is known, for each segment of the system being rotated or moved ([0144]). 
While Koltzi includes one long sensor which extends along each segment of the healthy hand, the inclusion of more than one IMU, one for each segment, would have been obvious to one of ordinary skill at the time the invention was filed since IMUs are not manufactured in long, flexible strip sensor methods. Thus, in light of Gill teaching an IMU is needed to measure the acceleration/position at each joint being controlled, the Combination is understood to render obvious there being an IMU for each segment of each finger of the healthy hand.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi as is applied above in view of Kang et al. (US 20120165704 A1) hereinafter known as Kang.
claim 9 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses sensors are capable of measuring data applied to the fingers and palms of the healthy hand (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0043] sensors can extend along the top of each finger and thumb and along the palm of each hand), and provide said data to the control unit ([0043])
but is silent with regards to the motion command glove including force sensors.
However, regarding claim 9 Kang teaches a system in which force sensors ([0025]) are present on a command suit for the purpose of controlling a therapy exoskeleton to a user in need (Abstract). Koltzi and Kang are involved in the same field of endeavor, namely therapy systems. It would have been obvious to one of ordinary skill in the art for the command control glove of Koltzi to include force sensors, such as the command control suit of Kang includes, in order to provide the control glove with an increased level of command control over the rehabilitative glove. Such an increased level of control information would only give the system of Koltzi more complete information and a more precise level of control.  

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi as is applied above in view of Somareddy (US 20190279519 A1).
Regarding claim 11 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses sensors are capable of measuring data applied to the fingers and palms of the impaired hand (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0043] sensors can extend along the top of each finger and thumb and along the palm of each hand) and provide said data to the control unit ([0043]),
but is silent with regards to the motion actuator glove including force sensors.
claim 11 Somareddy teaches a therapy system ([0003]) which includes a motion actuator glove ([0042]) which comprises force sensors [0045] sensors that measure force) configured to measure forces applied (this is stated as a “functional limitation” (see explanation above). See also Somareddy [0045] sensors to measure force) and wherein data collected by the force sensors is also provided to the control unit ([0045] sensor information is communicatively coupled to the controller 101). Koltzi and Somareddy are involved in the same field of endeavor, namely gloved therapy systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Koltzi by including force sensors on the motion actuator glove such as is taught by Somareddy in order to provide extra sensor information to the control system of Koltzi, thereby giving the system an extra layer of control which would reduce error in actuation and provide the system better feedback.
Regarding claim 16 Koltzi discloses the system of claim 1 substantially as is claimed,
wherein Koltzi further discloses a display ([0059] display) configured to display data collected by the system (this is stated as a “functional limitation” (see explanation above). See also Koltzi [0059]),
but is silent with regards to that display being a graphical user interface.
However, regarding claim 16 Somareddy teaches a therapy system which includes a graphical user interface ([0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltzi as is applied above in view of Kang and Somareddy as are applied above.
Regarding claim 15 Koltzi discloses the system of claim 12 substantially as is claimed,
wherein Koltzi further discloses the program comprises an adaptive position control algorithm configured to control actuation of the actuators based on the position data received by the control glove ([0058]),
but is silent with regards to the algorithm taking into account the force.
However, regarding claim 15 Somareddy  teaches wherein force sensor information is used to control motion of an actuator glove ([0045]), and 
wherein Kang teaches wherein force information from a control glove can be used by a control algorithm (Abstract).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/18/22